Order entered November 13, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00424-CR

                            JOHNELLE RENEE HALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-13792-L

                                            ORDER
       Before the Court is appellant’s November 9, 2018 second motion for extension of time to

file her brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or before

November 19, 2018. If appellant’s brief is not filed by November 19, 2018, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE